DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II encompassing claims 11-18 in the reply filed on 09/20/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US20130249749, hereinafter Nitta) in view of Sumi et al. (US20170027090, hereinafter Sumi).

Referring to claim 11, Nitta discloses an antenna installation (figures 1-2) comprising: 
an antenna having a first end and a second end (20), the antenna defining a radiative distribution pattern (see figure 1); 
a wire assembly (10) positioned in close proximity to the antenna (20),
 the wire assembly including: 
a conductor having a first end and a second end (11), 
(11); and 
 an RF insulative wrap encircling the conductor between the first end and the second end (17),

 Nitta fail to disclose the RF insulative wrap comprising a magnetic sheet having a magnetic metal powder within a polymer matrix.
Sumi discloses the RF insulative wrap comprising a magnetic sheet having a magnetic metal powder within a polymer matrix (shielding layer 8 in figure 1; paragraph 0043 states, “The noise shielding layer 8 is composed of a resin 80 as an insulating material and magnetic powder 81 mixed thereto” and paragraph 0046 states, “soft magnetic metal powder such as Fe—Ni alloy (permalloy), Fe—Si—Al alloy (sendust) or Fe—Si alloy (silicon steel)”).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna installation of Nitta have shiled layer made of material as taught by Sumi because paragraph 0055 of Sumi states “it is possible to improve the degree of orientation. Good orientation herein means the arrangement with which the magnetic powder 81 exerts a high noise suppression effect (good noise suppression efficiency)”.

Referring to claim 12, Nitta in view of Sumi disclose  the antenna installation of claim 11 wherein the wire assembly is positioned within 18" of the antenna (paragraph 0070 of Nitta states that the shield material 17 and the antenna element 215 at a distance of 2 mm”).

Referring to claim 13, Nitta in view of Sumi disclose the antenna installation of claim 12 wherein the wire assembly is positioned so as to extend along a portion of the antenna between a first end and a second end of the antenna (see figures 1-2 of Nitta).

Referring to claim 14, Nitta in view of Sumi disclose the antenna installation of claim 11, but fail to discloses wherein the antenna is one of a helical, Yagi, Quasi-Yagi, log-periodic, Vivaldi or similar slot-based antenna.
It would have been obvious design choice one of the ordinary skill in the art use different types of well-known antenna based of their range in different direction such as A Yagi antenna is used for communications in a medium range of three to five miles between two points, The log periodic is commonly used as a transmitting antenna in high power shortwave broadcasting stations because its broad bandwidth allows a single antenna to transmit on frequencies in multiple bands.

Referring to claim 18, Nitta in view of Sumi disclose the antenna installation of claim 11 wherein current passes through the conductor between the first end and the second end (see paragraph 0218 of Nitta wherein wire harness 10 connected to fuse box; see paragraph 0040 of Sumi wherein the insulated wire 4 transmits a signal).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta, Sumi  and in view of  Nakatani et al. (US20150235738, hereinafter Nakatani).

Referring to claim 15, Nitta discloses the antenna installation of claim 11 wherein the at least one conductive element comprises a pair of conductive elements in at least one of a coaxial arrangement, a triaxial arrangement, a twisted pair arrangement, and a side by side arrangement (see figure 1 or 4 of Sumi), and but fail to disclose within a conductive outer shield.
Nakatani discloses conductive elements within a conductive outer shield (conductive elements of 2 within external conductive shield 4 in figure 1).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna installation of Nitta in view of Sumi have an outer conductive shield as taught by Nakatani in order to increase strength of the cable and paragraph 0033 of Nakatani states “The external conductor layer 4 is formed by, for example, braiding thin wires comprised of a metal such as a copper alloy, so as to be connected to a ground of a device”.

Referring to claim 16, Nitta in view of Sumi disclose the antenna installation of claim 11 but fail to disclose wherein the RF insulative wrap comprises a helical winding along the conductor between the first end and the second end.

Nakatani discloses wherein the RF insulative wrap comprises a helical winding along the conductor between the first end and the second end (tape 6 helically wrapped along the conductor 2 in figure 1 of Nakatani).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna installation of Nitta in view of Sumi have helically wrap as taught by Nakatani because this type of arrangement provide good flexibility along the cable and easy to wind around the conductor.

Referring to claim 17, Nitta in view of Sumi and Nakatani disclose the antenna installation of claim 16 wherein the helical winding is formed from a strip having a first side edge and a second side edge opposite the first side edge defining a width, wherein the helical winding overlaps itself between the first end and the second end (see 6 in figure 1 of Nakatani).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH H PAGHADAL/Examiner, Art Unit 2847